 1                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO
 2

 3       US PREMIUM FINANCE, A DIVISION

 4       OF AMERIS BANK,

 5       Plaintiff,                                                CASE NO. 19-1513 (GAG)

 6       v.

 7       FIVE DEVELOPMENT                HOLDINGS,
         INC. AND AFFILIATES,
 8
         Defendants.
 9

10                                           OPINION AND ORDER

11             US Premium Finance (“US Premium” or “Plaintiff”) filed suit against Five Development

12   Holdings Inc. and affiliates (“Five Development” or “Defendant”) for collection of monies under

13   two finance agreements. (Docket No. 1). The Court has jurisdiction over this matter under diversity

14   jurisdiction pursuant to 28 U.S.C. § 1332.

15             Pending before the Court is Defendants’ Motion to Dismiss the Complaint under FED. R.

16   CIV. P. Rule 12(b)(6) and 12(b)(7). (Docket No. 15). For the reasons discussed below, the Court

17   DENIES Defendant’s motion to dismiss.

18             I.      Relevant Factual and Procedural Background

19             US Premium, a division of Ameris Bank, is a for profit corporation registered under the

20   Laws of the State of Georgia since 1971.1 (Docket No. 1 at 1). Defendant Five Development is a

21   for profit corporation registered under the Laws of Puerto Rico since July, 2004.2 (Docket No. 1

22   at 1).

23
     1
24     Its principal place of business is in 280 Technology Parkway, Suite 200, Norcross GA 30092.
     2
       Its principal place of business is in CTR Com Laguna Gardens, Office 300, Marginal Baldorioty, Carolina, PR
     00983.

                                                               1
     Civil No. 19-1513 (GAG)


 1          On July 30, 2018, US Premium and Five Development entered into a Premium Finance

 2   Agreement and Disclosure Statement (“First Finance Agreement”) in which US Premium would

 3   finance certain insurance premiums issued by Real Legacy Assurance Company, Inc. (“Real

 4   Legacy”) to Five Development. (Docket No. 1 at 2). Pursuant to said agreement, US Premium

 5   financed four insurance premiums in the amount of $104,823.70. Id. On August 24, 2018, the

 6   parties entered into a second Premium Finance Agreement and Disclosure Statement (“Second

 7   Finance Agreement”). Id. In the Second Finance Agreement, US Premium financed one insurance

 8   premium in the amount of $568,966.86. Id.

 9          To secure all liabilities, both Finance Agreements irrevocably appointed US Premium as

10   Five Development’s attorney-in-fact with full power to cancel the policies for default in payment.

11   (Docket No. 1 at 3). Furthermore, upon request from US Premium, Real Legacy was required to

12   cancel the financed policies and pay to the order of US Premium all gross, unearned premiums,

13   commissions and fees thereon. Id.

14          On October 23, 2018, Five Development defaulted under the Second Finance Agreement.

15   (Docket No. 1 at 4). On October 29, 2018, US Premium notified Five Development that it would

16   cancel the Second Finance Agreement unless the outstanding payment was received within 10

17   days of the notice. Id. This did not occur and US Premium cancelled the policy financed under the

18   Second Finance Agreement on November 8, 2018. Id.

19          On October 30, 2018, Five Development defaulted under the First Finance Agreement. Id.

20   Similar to the Second Finance Agreement, on November 5, 2018, US Premium notified Five

21   Development that it would cancel the First Finance Agreement unless the outstanding payment

22   was received within 10 days of the notice. Id. Once again, this did not occur and US Premium

23   cancelled the policy financed under the First Finance Agreement on November 15, 2018. Id.

24
                                                         2
     Civil No. 19-1513 (GAG)


 1           Around this time Real Legacy found itself in a precarious financial position. (Docket No.

 2   1 at 5). On January 18, 2019, the Commonwealth Court of First Instance of San Juan, entered an

 3   order initiating the liquidation proceedings of Real Legacy under the provisions of the Insurance

 4   Code of Puerto Rico, P.R. LAWS ANN. tit. 26, § 4001. Id.3 On April 8, 2019, US Premium filed a

 5   claim for unearned premiums under the Second Finance Agreement in the amount of $501,493.39.

 6   Id. On April 11, 2019, US Premium filed several claims for unearned premiums under the First

 7   Finance Agreement in the aggregate amount of $98,958.70. Id.

 8           Subsequently, US Premium filed the present complaint for collection of monies. (Docket

 9   No. 1). Five Development moved to dismiss the complaint, arguing that US Premium failed to

10   exhaust administrative remedies, waived its right by statute to claim the assets of Five

11   Development, and failed to join indispensable parties. (Docket No. 15 at 2).4 US Premium

12   responded claiming that it plead the required elements for a breach of contract claim and that it is

13   entitled, as collateral under the financing agreements, to surrogate and assert a claim for unearned

14   premiums against the insurance company in liquidation, on behalf of Defendant. (Docket No. 20

15   at 2). Furthermore, US Premium states that the financing agreements do not preclude it from

16   collecting monies from Five Development after asserting the claim for unearned premiums. Id.

17           Five Development replied that when US Premium filed its claim for unearned premiums

18   before the Real Legacy liquidation process in Commonwealth court, claiming under full right and

19   title and on its own behalf pursuant to the assignment of the claim from Five, it waived its right to

20   state a claim against Five Development’s assets pursuant to Art. 40.350 of the Insurance Code of

21

22
     3
       Given its delicate financial status, the Commonwealth court had previously entered rehabilitation proceedings
23   regarding Real Legacy on September 28. 2018. Id.
     4
24     Five Development also avers that, in the alternative, the Court shall abstain from holding further proceedings
     until the administrative proceedings conclude. Id.
                                                                  3
     Civil No. 19-1513 (GAG)


 1   Puerto Rico. (Docket No. 25 at 10) (P.R. LAWS ANN. Tit. 26, § 4035). US Premium sur-replied

 2   and Five Development responded to the sur-reply, both furthering their respective arguments. (See

 3   Docket Nos. 26 and 31).

 4          II.     Standard of Review

 5          When considering a motion to dismiss for failure to state a claim upon which relief can be

 6   granted, the Court analyzes the complaint in a two-step process under the current context-based

 7   “plausibility” standard established by the Supreme Court. See FED. R. CIV. P. 12(b)(6), Schatz v.

 8   Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012) (citing Ocasio-Hernández v.

 9   Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011), which discusses Ashcroft v. Iqbal, 556 U.S. 662

10   (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). First, the Court must “isolate and

11   ignore statements in the complaint that simply offer legal labels and conclusions or merely rehash

12   cause-of-action elements.” Id. A complaint does not need detailed factual allegations, but

13   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

14   do not suffice.” Iqbal, 556 U.S. at 678-79. Second, the Court must then “take the complaint’s well-

15   [pleaded] (i.e., non-conclusory, non-speculative) facts as true, drawing all reasonable inferences in

16   the pleader’s favor, and see if they plausibly narrate a claim for relief.” Schatz, 669 F.3d at 55.

17   Plausible means something more than merely possible and gauging a pleaded situation’s plausibility

18   is a context-specific job that compels the Court to draw on its judicial experience and common sense.

19   Id. (citing Iqbal, 556 U.S. at 678-79). This “simply calls for enough facts to raise a reasonable

20   expectation that discovery will reveal evidence of” the necessary element. Twombly, 550 U.S. at

21   556.

22          “[W]here the well-pleaded facts do not permit the court to infer more than the mere

23   possibility of misconduct, the complaint has alleged —but it has not ‘show[n]’—‘that the pleader is

24   entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)). If, however, the

                                                         4
     Civil No. 19-1513 (GAG)


 1   “factual content, so taken, ‘allows the court to draw the reasonable inference that the defendant is

 2   liable for the misconduct alleged,’ the claim has facial plausibility.” Ocasio-Hernández, 640 F.3d

 3   at 12 (quoting Iqbal, 556 U.S. at 678).

 4           III.    Legal Analysis

 5           Defendants argue dismissal is warranted because: (1) US Premium has failed to exhaust its

 6   administrative remedies; (2) US Premium waived its right by statute to claim the assets of Five

 7   Development to the extent of the coverage or policy limits provided by the insurer and agreed that,

 8   to the extent of said coverage or limit, its claim against Five Development is to be satisfied strictly

 9   from distributions paid by the Liquidator; (3) the Court should defer to the pending and ongoing

10   proceedings before the Administrative Forum of the Real Legacy Liquidation Procedure, and (4)

11   US Premium did not join indispensable parties including the insurer, the Liquidator, and the

12   Association, among others. (Docket No. 15 at 2).5 Administrative Proceedings and Five

13   Development’s liability

14           A. Five Development’s motion to dismiss under FED. R. CIV. P. 12(b)(6)

15           To properly assert a claim for breach of contract “a party must sufficiently allege: (1) a

16   valid contract, (2) a breach of that contract, and (3) resulting damages. First Med. Health Plan, Inc.

17   v. CaremarkPCS Caribbean, Inc., 681 F.Supp.2d 111, 116 (D.P.R. 2010). Five Development does

18   not contest that the prior three requirements were sufficiently pled, instead it argues that US

19   Premium’s decision to file claims in the administrative forum, along with specific language in the

20   finance agreements, excludes the same from filing the present complaint. (Docket No. 15). Five

21   Development refers to the Insurance Code of Puerto Rico article regarding third party claimants

22

23   5
       Five Development’s claims regarding the exhaustion of administrative remedies and deferment to the
     Administrative Forum of the Real Legacy Liquidation Procedure do not tread water. This is a collection of
24   monies case regarding breach of contract, and the claim for unearned premiums pending before the
     administrative forum is separate from this claim for default in payment.
                                                                 5
     Civil No. 19-1513 (GAG)


 1   which posits that the filing of a claims form, in connection with a claim against an insured party,

 2   will result in the claimant waiving any right to “claim the assets of the insured party to the extent

 3   of the coverage or policy limits provided by the insurer and agrees that, to the extent of said

 4   coverage or limit, his/her claim against the insured party shall be satisfied solely from distributions

 5   paid by the liquidator on the claim . . .” P.R. LAWS ANN. tit., 26 § 4035. US Premium and Five

 6   Development disagree on whether US Premium was acting on behalf of Five Development when

 7   it filed the administrative claims or whether it acted on its own behalf. (Docket Nos. 15, 20, 23, 26

 8   and 31).

 9           The Finance Agreements help the Court clear up the matter. The First Finance Agreement

10   and Second Finance Agreement both contain a disclosure statement which states in the first

11   paragraph that “[t]o secure all liabilities owed from the Borrower to the Lender, the Borrower

12   assigns to the Lender all of their right, title, and interest in the insurance policies listed in this

13   Agreement, and all rights therein including all dividends, payments on claims, unearned premiums

14   and unearned commissions.” (Docket Nos. 1-1, 1-2). Furthermore, the second paragraph

15   articulates that:

16         The Borrower (Five Development) hereby irrevocably appoints the Lender (US
           Premium) as its attorney-in-fact with full power and authority to cancel the policies
17         listed in this Agreement for default in payment. The insurance companies . . . are
           hereby authorized and directed, upon the request of Lender, to cancel said policies and
18         to pay to the order of Lender all gross, unearned premiums commissions and fees
           thereon . . . Interest will continue to accrue on unpaid balances, and Borrower shall
19         remain liable for any deficiency together with interest at the highest allowable rate
           legal.
20

21   (Docket Nos. 1-1, 1-2) (emphasis added). The language in the Finance Agreements clearly states

22   that the assignment of rights was established as collateral for the principal obligation and that US

23   Premium was granted the authority as Five Development’s attorney-in-fact to assure it could

24   recover in case there was a default in payment. Furthermore, the Finance Agreements clarify that
                                                           6
     Civil No. 19-1513 (GAG)


 1   Five Development was to remain liable for any deficiency. The Puerto Rico Civil Code states that

 2   “[i]f the terms of a contract are clear and leave no doubt as to the intentions of the contracting

 3   parties, the literal sense of its stipulations shall be observed.” P.R. LAWS ANN. tit., 31 § 3471; see

 4   also Exec. Leasing Corp. v. Banco Popular de P.R., 48 F.3d 66, 69 (1st Cir. 1995).

 5          Nonetheless, Five Development argues that since US Premium checked the “Claimant”

 6   box when filing its claims in the administrative proceedings it was filing them on its own behalf,

 7   and thus, the section regarding third party claimants of the Insurance Code of Puerto Rico applied.

 8   (Docket No. 23 at 5) (see also P.R. LAWS ANN. tit., 26 § 4035). Five Development’s argument

 9   entails a matter of semantics because the only options in the form where either “Claimant” or

10   “Insured” and US Premium is undoubtedly not the insured party. Furthermore, the only reason US

11   Premium was able to file a claim for unearned premiums was through its power as Five

12   Development’s attorney-in-fact to assure the same as collateral for the principal obligation. It had

13   no individual claim against Real Legacy. It filed its claim in favor of Five Development to protect

14   the collateral that corresponded to the principal obligation.

15          The contract plainly stipulated that in case of default payment US Premium, under its

16   power of attorney, could assert a claim against Real Legacy in favor of Five Development for

17   unearned premiums and that Five Development shall remain liable for any deficiency not covered

18   by the same. At this stage of the proceedings, US Premium has plausibly asserted a claim for

19   breach of contract to which it was entitled under the Finance Agreements.

20          Thus, Five Development’s motion to dismiss under FED. R. CIV. P. 12(b)(6) at Docket No.

21   15 is hereby DENIED.

22          B. Five Development’s motion to dismiss under FED. R. CIV. P. 12(b)(7)

23          Also pending before the Court is Five Development’s motion to dismiss under FED. R. CIV.

24   P. 12(b)(7) for failure to join indispensable parties. (Docket No. 15). Five Development claims
                                                           7
     Civil No. 19-1513 (GAG)


 1   that the necessary parties in this case are: (1) the Insurer/Liquidator; (2) the Guarantee Association,

 2   and 3) the Broker USI Insurance Services. (Docket No. 15 at 27). Under Rule 19(a) a required

 3   party is a person that, if absent, the Court could not accord complete relief among existing parties.

 4   FED.R.CIV.P. 19(a). These “necessary” parties shall be joined if the joinder is feasible. Id. The

 5   First Circuit has held this rule “then provides for the dismissal of suits when the court determines

 6   that the joinder of the ‘necessary’ parties is not feasible, but that they are, nonetheless, so

 7   ‘indispensable’ that the suit must not be litigated without them.” Picciotto v. Cont’l Cas. Co., 512

 8   F.3d 9, 15 (1st Cir. 2008).

 9           Five Development argues that Article 40.210 of the Puerto Rico Insurance Code, P.R.

10   LAWS ANN. tit. 26, §4021 (1), provides that once an order appointing a liquidator of a “domestic

11   insurer or of an alien insurer domiciled or of an alien insurer domiciled in Puerto Rico, no action

12   at law shall be brought against the insurer or the liquidator, whether in Puerto Rico or elsewhere. . .

13   .” (Docket No. 15 at 27).

14           In this case, there is a collection of monies claim by US premium against Five

15   Development. There is no action at law against the insurer or the liquidator. Furthermore, the

16   Guarantee Association is not an indispensable party since there is no claim against the insolvent

17   insurer. Finally, Five Development has not demonstrated why Broker USI Insurance Services

18   cannot be feasibly joined or why it is an indispensable party.6 Consequently, Five Development’s

19   motion to dismiss under FED. R. CIV. P. 12(b)(7) at Docket No. 15 is hereby DENIED.

20

21

22
     6
       Five Development avers that the Broker USI Insurance services is an indispensable party “since it owed FIVE
23   a duty that it breached to evaluate financial stability of insurer with which it intended to place insurance and to
     inform insured of its finding.” (Docket No. 15 at 28). If Five Development wishes to join said party, it can move
24   the Court via motion. Nonetheless, it has not established its indispensability or why it cannot be viably joined in
     the present case.
                                                                    8
     Civil No. 19-1513 (GAG)


 1          IV.    Conclusion

 2          For the reasons stated above, Defendant’s Motion to Dismiss at Docket No. 15 is hereby

 3   DENIED. Nonetheless, the Court recognizes that any recovery regarding the unearned premium

 4   claims before the administrative forum will affect the recovery in the present case. Thus, the

 5   present case is STAYED pending the resolution of the administrative claims. Parties shall jointly

 6   inform the Court every 45 days.

 7          SO ORDERED.

 8          In San Juan, Puerto Rico this 24th day of March, 2020.

 9
                                                                 s/ Gustavo A. Gelpí
10                                                             GUSTAVO A. GELPI
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                        9
